OPINION — AG — ** TURNPIKE AUTHORITY — TRUST AGREEMENT — LIABILITY ** UNDER SECTION 905 OF THE TRUST AGREEMENT BETWEEN THE TURNPIKE AUTHORITY AND THE FIRST NATIONAL BANK AND TRUST COMPANY OF OKLAHOMA CITY A SEPARATE CONTRACT MUST BE ENTERED INTO FIXING THE COMPENSATION TO BE PAID TO THE TRUSTEE. THE TRUSTEE AMY DEBIT THE ACCOUNT OF THE TURNPIKE AUTHORITY FOR THE AMOUNT OF THE FEE ONLY IF THEY FALL WITHIN A REASONABLE TIME TO PAY THE FEE. THE TRUSTEE DOES 'NOT' HAVE THE RIGHT TO INVEST IN CERTIFICATES OF DEPOSIT ISSUED BY THE TRUSTEE BANK. THE TRUSTEE IS 'NOT' REQUIRED TO GIVE SECURITY ON INVESTMENTS MADE PURSUANT TO ARTICLE FOUR OF THE TRUST AGREEMENT IN REGARD TO CERTIFICATES OF DEPOSIT ISSUED BY THE QUALIFIED BANK. THE TRUSTEE HAS AS ITS SECONDARY DUTY THE OBLIGATION TO OBTAIN THE HIGHEST RATE OF INTEREST ON THOSE INVESTMENTS MADE. THE TRUSTEE IS 'NOT' LIABLE OR RESPONSIBLE FOR ANY LOSS RESULTING FROM ANY INVESTMENT AUTHORITY BY SECT. 602 (BONDS, AGREEMENT) CITE: 60 O.S. 175.10 [60-175.10] 60 O.S. 175.1 [60-175.1], 60 O.S. 161 [60-161] (G. T. BLANKENSHIP)